Name: Council Implementing Regulation (EU) NoÃ 655/2011 of 28Ã June 2011 terminating the anti-dumping measures applicable to imports of coumarin originating in the PeopleÃ¢ s Republic of China
 Type: Implementing Regulation
 Subject Matter: competition;  international trade;  chemistry;  Asia and Oceania;  trade
 Date Published: nan

 8.7.2011 EN Official Journal of the European Union L 180/1 COUNCIL IMPLEMENTING REGULATION (EU) No 655/2011 of 28 June 2011 terminating the anti-dumping measures applicable to imports of coumarin originating in the Peoples Republic of China THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1225/2009 of 30 November 2009 on protection against dumped imports from countries not members of the European Community (1) (the basic Regulation) and in particular Articles 9 and 11(2) thereof, Having regard to the proposal submitted by the European Commission after having consulted the Advisory Committee, Whereas: 1. PROCEDURE 1.1. Measures in force (1) The measures currently in force are a definitive anti-dumping duty imposed by Council Regulation (EC) No 654/2008 (2) on imports of coumarin originating in the Peoples Republic of China, as extended to imports of coumarin consigned from India, Thailand, Indonesia and Malaysia, whether declared as originating in India, Thailand, Indonesia and Malaysia or not, and an undertaking accepted from one Indian producer (Atlas Fine Chemicals Pvt. Ltd) (3). 1.2. Grounds for the review (2) The Commission was informed that the sole producer of coumarin, which constituted the Union industry in the investigation which led to the imposition of the existing measures, decided to discontinue production of coumarin within the Union at the end of August 2010. 1.3. Initiation (3) Accordingly, the Commission, after consultation of the Advisory Committee, initiated, by a notice published in the Official Journal of the European Union (4), a partial interim review limited to injury aspects of the anti-dumping measures applicable to imports of coumarin originating in the Peoples Republic of China, as extended to imports of coumarin consigned from India, Thailand, Indonesia and Malaysia, whether declared as originating in India, Thailand, Indonesia and Malaysia or not. (4) The Commission advised officially the Union producers and the representatives of the Peoples Republic of China of the initiation of the review investigation. Interested parties were given the opportunity to make their views known in writing and to request a hearing within the time limit set in the notice of initiation. 1.4. Product under review (5) The product under review is coumarin, originating in the Peoples Republic of China, currently falling within CN code ex 2932 21 00 (the product concerned). 2. FINDINGS AND TERMINATION OF THE PROCEEDING (6) The investigation has confirmed that the only Union producer of the product concerned has permanently closed its production facility in August 2010. (7) The Commission considers that the present proceeding should be terminated since the review investigation has not brought to light any considerations showing that such termination would not be in the Union interest. Interested parties were informed accordingly and were given the opportunity to comment. No comments were received indicating that such termination would not be in the Union interest. (8) The Commission therefore concludes that the anti-dumping proceeding concerning imports of the the product concerned into the Union should be terminated, HAS ADOPTED THIS REGULATION: Article 1 The anti-dumping measures concerning imports of coumarin currently falling within CN code ex 2932 21 00 and originating in the Peoples Republic of China, as extended to imports consigned from India, Thailand, Indonesia and Malaysia, whether declared as originating in India, Thailand, Indonesia and Malaysia or not, are hereby repealed and the proceeding concerning these imports is terminated. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 28 June 2011. For the Council The President FAZEKAS S. (1) OJ L 343, 22.12.2009, p. 51. (2) OJ L 183, 11.7.2008, p. 1. (3) OJ L 1, 4.1.2005, p. 15. (4) OJ C 299, 5.11.2010, p. 4.